Appeal by defendant from a judgment of the Supreme Court, Richmond County (Lentol, J.), rendered August 5,1977, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised upon appeal. Counsel is granted leave to withdraw as counsel. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.